TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00617-CR




                                  Charles Smith, Appellant

                                              v.

                                The State of Texas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
         NO. 3020005, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           Mack Kidd, Justice

Before Justices Kidd, Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: January 23, 2004

Do Not Publish